DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 11/17/2020 is acknowledged.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 2 which recites “the a first heavily-doped buried layer of the first conduction type is formed at a bottom of the first epitaxial layer and is located on a surface of a semiconductor substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 recite the term "heavily-doped" is a relative term which renders the claim indefinite.  The term "heavily-doped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such it is unclear and indefinite as to what is considered to be “heavily-doped".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Birner et al. 20170373137 (Birner) in view of Yamaguchi 20150294898.

    PNG
    media_image1.png
    403
    786
    media_image1.png
    Greyscale

Regarding claim 1, fig. 4 of Birner discloses a LDMOS device, comprising: 
a first layer 15 of a second conduction type (p), wherein a drift region 22 of a first conduction type (n) and a body region 18 of a second conduction type (p) are formed in selected areas of the first layer 15, and the drift region 22 horizontally makes contact with the body region or is spaced from the body region by a certain distance; 
a gate structure (21 and layer above 12 below 21) which is formed on a surface 12 of the body region 18 by stacking layer that appears to be dielectric layer and a gate 21, wherein channels (regions 
a source region (27/25/19 – see figs. 1-3 and par [0038-0039]) which is formed on the surface of the body region 18 and has a second side self-aligned with a first side of the gate (see fig. 1); 
a drain region (20/23/24 – see figs. 1-3) which is formed in a selected area of the drift region 22 and has a first side spaced from the second side of the polysilicon gate by a certain distance; and 
a common dielectric layer 30 (par [0043]), wherein the common dielectric layer 30 covers a portion, between the second side of the polysilicon gate and the drain region, of the surface of drift region 22, extends onto a surface of the gate 21 and also covers part of a surface of the drain region, a self-aligned metal 31/32 is formed on portions, not covered by the common dielectric layer, of the surfaces of the gate, the source region and the drain region, and the common dielectric layer serves a growth barrier layer of the self-aligned metal; and 
a drain terminal field plate 33 (par [0042-0043]) is formed on a portion, between the second side of the gate 21 and the drain region (fig. 3), of a surface of the common dielectric layer 30, and a portion, located at a bottom of the drain terminal field plate, of the common dielectric layer serves as a field plate dielectric layer. 
Birner does not disclose that the first layer 15 is epitaxial layer. However, Applicant’s claim of “epitaxial” is the process used to form the first layer, and because only the final product is relevant, not the process of making such as “epitaxial”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it 
Birner does not disclose that the gate structure (21 and layer above 12 below 21) which is formed on a surface 12 of the body region 18 by stacking a gate dielectric layer and a polysilicon gate, and does not disclose that the self-aligned metal 31/32 is metal silicide.

    PNG
    media_image2.png
    554
    780
    media_image2.png
    Greyscale

However, fig. 11 and par [0145-0147] of Yamaguchi discloses of a gate structure which is formed on a surface 12 of the body region by stacking a gate dielectric layer GI and a polysilicon gate GEH.

In addition, fig. 11 of Yamaguchi of forming metal contact silicide layer SIL to reduce the contact resistance. 
Note that the self-aligned metal formed on portions, not covered by the common dielectric layer, of the surfaces of the gate, the source region and the drain region can be made into metal silicide to reduce contact resistance.
In view of such teaching, it would have been obvious to form a device of Birner and Yamaguchi comprising self-aligned metal silicide, instead of metal, formed on portions, not covered by the common dielectric layer, of the surfaces of the gate, the source region and the drain region in order to reduce contact resistance such as taught by Yamaguchi.S

Regarding claim 2, fig. 11 of Yamaguchi disclose a LDMOS device comprising  wherein a first heavily-doped buried layer NBR of the first conduction type is formed at a bottom of a first epitaxial layer EP of a second conductivity type (p) and is located on a surface of a semiconductor substrate SUB in order to form isolation structure.
In view of such teaching, it would have been obvious to form a device of Birner and Yamaguchi comprising wherein a first heavily-doped buried layer of the first conduction type is formed at a bottom of a first epitaxial layer EP of a second conductivity type and is located on a surface of a semiconductor substrate SUB in order to form isolation structure such as taught by Yamaguchi.

Regarding claim 3, par [0024] of Birner discloses wherein the semiconductor substrate is a silicon substrate, and the first epitaxial layer is a silicon epitaxial layer; andpar [0145] of Yamaguchi 

Regarding claim 4, fig. 2 of Birner discloses wherein a heavily-doped body lead-out region (portion of 17 contacting 31) of the second conduction type is formed on the surface of the body region and makes contact a side face of a first side of the source region, and the resulting structure would have been one wherein the self-aligned metal silicide on the surface of the source region extends onto the surface of the body lead-out region. 

Regarding claim 5, fig. 3 of Yamaguchi discloses wherein a LDMOS device further comprises: a contact hole etching stop layer LN1/IF (fig. 15), an interlayer film (IL1-3), contact holes and a front metal layer, wherein: the contact holes penetrate through the corresponding interlayer film and the contact hole etching stop layer and make contact with the self-aligned metal silicide at bottoms of the contact holes; and the corresponding contact holes are formed at tops of the source region, the drain region, the polysilicon gate and the drain terminal field plate, the source region is connected to a source electrode formed by the front metal layer via the contact hole at the top of the source region, the drain region is connected to a drain electrode formed by the front metal layer via the contact hole at the top of the drain region, the polysilicon gate is connected to a gate electrode formed by the front metal layer via the contact hole at the top of the polysilicon gate, and the drain terminal field plate is also connected to the gate electrode formed by the front metal layer via the contact hole at the top of the drain terminal field plate. 
In view of such teaching, it would have been obvious to form a device of Birner and Yamaguchi further comprising a contact hole etching stop layer LN`, an interlayer film (IL1-3), contact holes and a 
Birmer and Yamaguchi do not disclose that the polysilicon gate and the drain terminal field plate, the polysilicon gate is connected to a gate electrode formed by the front metal layer via the contact hole at the top of the polysilicon gate, and the drain terminal field plate is also connected to the gate electrode formed by the front metal layer via the contact hole at the top of the drain terminal field plate. 
However, it would have been obvious to form a device of Birner and Yamaguchi further comprising the polysilicon gate and the drain terminal field plate, the polysilicon gate is connected to a gate electrode formed by the front metal layer via the contact hole at the top of the polysilicon gate, and the drain terminal field plate is also connected to the gate electrode formed by the front metal layer via the contact hole at the top of the drain terminal field plate in order to form contact to the gate and the field plate.

Regarding claim 6, par [0104] of Yamaguchi discloses wherein the contact hole etching stop layer is formed by stacking an oxide layer and a nitride layer; and par [0211] of Yamaguchi discloses the interlayer film is formed by an oxide layer. 



Regarding claim 8, the resulting structure would have been one wherein the drain terminal field plate comprises a self-aligned metal silicide.
Birmer and Yamaguchi do not discloses wherein the drain terminal field plate comprises a self-aligned metal silicide formed through self-aligned metal silicification on a surface of the second polysilicon layer; if a thickness of the second polysilicon layer is decreased to be smaller than 200 .ANG., the second polysilicon layer is completely converted into the self-aligned metal silicide, and in this case, the drain terminal field plate is completely formed by the self-aligned metal silicide; and if the second polysilicon layer is not completely converted into the self-aligned metal silicide, the drain terminal field plate is formed by stacking the rest of the second polysilicon layer and the self-aligned metal silicide on the surface of the second polysilicon layer.
However, Applicant’s claim of “wherein the drain terminal field plate comprises a self-aligned metal silicide formed through self-aligned metal silicification on a surface of the second polysilicon layer; if a thickness of the second polysilicon layer is decreased to be smaller than 200 .ANG., the second polysilicon layer is completely converted into the self-aligned metal silicide, and in this case, the drain terminal field plate is completely formed by the self-aligned metal silicide; and if the second polysilicon layer is not completely converted into the self-aligned metal silicide, the drain terminal field plate is formed by stacking the rest of the second polysilicon layer and the self-aligned metal silicide on the surface of the second polysilicon layer” is the process used to form the drain terminal field plate, and because only the final product is relevant, not the process of making such as “discloses wherein the drain terminal field plate comprises a self-aligned metal silicide formed through self-aligned metal silicification on a surface of the second polysilicon layer; if a thickness of the second polysilicon layer is decreased to be smaller than 200 .ANG., the second polysilicon layer is completely converted into the self-aligned metal silicide, and in this case, the drain terminal field plate is completely formed by the self-aligned metal silicide; and if the second polysilicon layer is not completely converted into the self-aligned metal silicide, the drain terminal field plate is formed by stacking the rest of the second polysilicon layer and the self-aligned metal silicide on the surface of the second polysilicon layer”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 2113 [R-1].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829